PER CURIAM.
The State of Florida, Department of Transportation, appeals a final order of the Career Service Commission reinstating ap-pellee to his former position because the appellant failed to comply with the certified mail provision of Section 110.061(2)(b), Florida Statutes (1977) and Fla.Admin.Code Rule 22A-10.05(2).
We reverse the order on the authority of Department of Corrections v. Gandy, 374 So.2d 1081 (Fla. 1st DCA 1979) which we hereby adopt. This cause is remanded for further proceedings concerning the other grounds raised by the employee in his appeal to the Commission.
MOORE, HERSEY and HURLEY, JJ., concur.